DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on April 6, 2021 and wherein the Applicant has amended claims 3-6, and canceled claim 2.
In virtue of this communication, claims 1, 3-13 are currently pending in this Office Action.

Response to Remarks and Reasons for Allowance
With respect to the objection of claims 2-10 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph ? of page ? in Remarks filed on April 6, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims ? due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), and the prior art rejection of independent claim 13 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see the last paragraph of page 8, paragraphs 1-5 of page 9, and paragraphs 1-3 of page 10 in Remarks filed on April 6, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claims 1 under 35 USC §102(a)(1) and the prior art rejection of independent claim 13 under 35 USC §103(a), as set forth in the previous Office Action, have been withdrawn. For the at least similar reasons described in claims 1, 13 above, the prior art 

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The applicant argued “The Office Action here baldly asserts – without the requisite preponderance of the evidence or any analysis at all – that the identified terms overcome the presumption. Indeed, the Office Action simply recites the standard and then just lists: …. However, there is no evidence on record that these terms meet all three requirements in order to overcome the presumption against means-plus-function treatment”, as asserted in paragraph 5 of page 7 in Remarks filed on April 6, 2021.
In response to the argument above, the Office respectfully disagrees because, as discussed in the office action, the previous office action does not just list the claimed items that use “unit”, but also clearly wrote “the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (the last paragraph of page3 in the previous office action)” which is indeed analyses under 35 U.S.C. 112(f) standards. For example, the claimed “a selection unit configured to …” and wherein “unit” is generic placeholder (MPEP 2181 I(A)) and is coupled with functional language “selection” without reciting sufficient structure to perform the recited functions including “calculate”, “compare”, “select”, etc., in claims 1, 13, and however, the applicant broadly 

Allowable Subject Matter
Claims 1, 3-13 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654